AO 245B (Rev. 11/16) Judgment in a Criminal Case
                      Sheet I




                                            United States District Court
                                                      District of Massachusetts
             UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                   V.


                        GORDON CAPLAN                                            Case Number: 1; 19 CR 10117                   -4        -   IT
                                                                                 USM Number:             86703-054

                                                                                  Joshua S. Levy, Christopher J. Walsh
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)            1


• pleaded nolo contendereto count(s)
   which was accepted by the court,
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended            Count
18U.S.C. §§ 1349,               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                 02/28/19                 1
 1341, and 1346




       The defendant Is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has beenfound not guiltyon count(s)
• Count(s)                                             •   is    •   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorneyfor this districtwithin 30 days of any changeof name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
the defendant must notify the court and United States attorney of materialchanges in economic circumstances.
                                                                         10/3/2019
                                                                        Date of Imposition of Judgment




                                                                        Sgnature of Judge

                                                                                 The Honorable Indira Talwani
                                                                                 U.S. District Judge
                                                                        Name and Title of Judge




                                                                        Date
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet2 — Imprisonment

                                                                                                      Judgment — Page       of
 DEFENDANT: GORDON CAPLAN
 CASE NUMBER:              1: 19 CR 10117            -4        -IT


                                                               IMPRISONMENT

            The defendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned for a total
 term of:            1   month(s)




     0      Thecourtmakes the following recommendations to theBureau of Prisons:

  The Courtrecommends Defendant be designated to a facility commensurate with his security level closest to Otisvllle, NY.



     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •l_l a.m.     •i_i p.m.
                                                                      p.m.    on
            •   as notified by the United States Marshal.

     0   Thedefendant shall surrender forservice of sentence at theinstitution designated by the Bureau of Prisons:
            0   before 2 p.m. on      11/6/2019
            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                          to


                                                     , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                             By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                     Sheet3 — Supervised Release
                                                                                                          Judgment—^Paee   3   of
DEFENDANT: GORDON CAPLAN
CASE NUMBER: 1: 19 CR 10117                         - 4      - IT
                                                          SUPERVISED RELEASE

Upon releasefrom imprisonment, you will be on supervisedrelease for a term of:
                                                                                                            1 year(s)




                                                     MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawfully possess a controlled substance.
        Youmust refrain from any unlawful use of a controlled substance. Youmust submit to one drug testwithin 15 days of release from
        imprisonment and at leasttwo periodic drugteststhereafter, as determined by the court.
               ^ The above drug testing conditionis suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (check ifapplicable)
4.       0 You mustcooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq.) as
            directed by theprobation officer, the Bureau of Prisons, or anystatesex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifyingoffense, (check ifapplicable)
         • You must participate in an approved program for domestic violence, (check ifapplicable)


You mustcomplywith the standardconditionsthat have been adoptedby this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                       Sheet3A — Supervised Release
                                                                                            Judgment—Page         2       of
DEFENDANT:             GORDON CAPLAN
CASE NUMBER:                1: 19 CR 10117            - 4   - IT

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with thefollowing standard conditions of supervision. These conditions areimposed
because they establish the basic expectations for your behavior while onsupervision and identify the minimum tools needed byprobation
officers to keep informed, reportto the courtabout, and bringaboutimprovements in yourconduct and condition.
1.   You must report to theprobation office in thefederal judicial district where youare authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs youto reportto a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you willreceive instructions from the courtor the probation officer abouthowand
     whenyou mustreport to the probationofficer,and you must report to the probationofficeras instructed.
3.   You must notknowingly leave the federal judicial district where youareauthorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answertruthfully the questions asked by your probation officer.
5.   You must liveat a placeapproved by the probation officer. If youplanto change where you liveor anything about yourliving
     arrangements (such as the peopleyou livewith), you must notify the probation officer at least 10daysbefore the change. If notifying
     the probationofficerin advance is not possibledue to unanticipated circumstances, you must notifythe probationofficerwithin72
     hours of becoming aware of a change or expected change.
6.   Youmust allow theprobation officerto visityou at any time at yourhome or elsewhere, and you must permittheprobation officer to
     take any itemsprohibitedby the conditionsof your supervision that he or she observes in plain view.
7.   Youmustworkfull time(at least30 hoursper week)at a lawful type of employment, unlessthe probation officer excuses you from
     doingso. If you do not have full-time employment you musttry to find full-time employment, unlessthe probationofficerexcuses
     youfromdoingso. If you plan to changewhereyou workor anything aboutyour work(such as yourposition or yourjob
     responsibilities), youmustnotify the probation officer at least 10daysbefore the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, youmustnotify the probation officer within 72 hours of
     becomingaware of a change or expected change.
8.   Youmust not communicate or interact withsomeone youknow is engaged in criminal activity. If youknow someone has been
     convicted of a felony, you must not knowingly communicate or interact withthatperson without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer,you must notifythe probationofficerwithin 72 hours.
10. You mustnot own, possess, or haveaccess to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcementagency to act as a confidential human source or informantwithout
     first getting the permission of the court.
12. If theprobation officer determines thatyoupose a riskto another person (including an organization), the probation officer may
    require you to notify the personabout the risk and you mustcomply withthat instruction. The probation officermay contact the
     person and confirm that you have notified the person about the risk.
13. Youmustfollow the instructions of the probation officerrelated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probationofficerhas instructed me on the conditionsspecified by the court and has provided me with a writtencopy of this
judgmentcontaining these conditions. For further information regarding theseconditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                 Date
AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                            Judgment—^Page        of
DEFENDANT: GORDON CAPLAN
CASE NUMBER:                                          - IT


                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.
   2. You are prohibited from incurring new credit charges or opening additional lines of creditwithout the approval of the
   Probation Officewhile any financial obligations remain outstanding.
   3. You must provide the Probation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit of the U.S. Attorney's Office while any financial obligations remain outstanding.
   4. You must complete 250 hours of communityservice at an agency approved by the Probation Office that directly serves
   students or their families.
AO 245B (Rev. 1i/16)   Judgment in a Criminal Case
                       Sheet 5 — Criminal MonetaryPenalties
                                                                                                            Judgment — Page
 DEFENDANT: GORDON CAPLAN
 CASENUMBER:               1= 19 CR 10117              - 4         - IT
                                               CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties underthe schedule of payments on Sheet6.

                       Assessment                  JVTA Assessment*                    Fine                       Restitution
 TOTALS            $ 100.00                    S                                    $ 50,000.00


 •   The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 24SC) will be entered
      after such detennination.


 •   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(j), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total Loss**               Restitution Ordered          Priority or Percentage




 TOTALS                                                                                     0.00    $




 •     Restitution amount ordered pursuant to plea agreement $

 •     Thedefendant mustpay interest on restitution and a fine of morethan 32,500, unless the restitution or fine is paid in full beforethe
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       •   the interest requirement is waived for the          •       fine   •    restitution.

       •    the interest requirement for the       •    fine       •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                               Judgment — Page             of
 DEFENDANT:            GORDON CAPLAN
 CASE NUMBER:               1: 19 CR 10117                          IT


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment of the totalcriminal monetary penalties is due as follows:
 A    0     Lump sum payment of$           100-00                due immediately, balance due

            •     not later than                                     ,or
            0     in accordance with •        C,     •    D,    •     E,or      0 F below; or

 B    •     Payment to begin immediately (may be combined with               DC,          • D, or      • F below); or

 C    •     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                           (e.g., months oryears), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    •     Paymentin equal                          (e.g., weekly, monthly,quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    •     Payment during the term of supervised release will commence within                              (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the paymentplan based on an assessmentof the defendant's ability to pay at that time; or

      0     Special instructions regarding the payment of criminal monetary penalties:
            Payment to be made within 30 days unless Defendant seeks, and the court approves, a repayment schedule.




 Unless the court has expressly ordered otherwise, ifthisJud^ent imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 •    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (includingdefendantnumber).Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 •    The defendant shall pay the cost of prosecution.

 •    The defendant shall pay the following court cost(s):

 •    The defendantshall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
